Title: To George Washington from the Philadelphia Merchants and Traders, 16 May 1793
From: Philadelphia Merchants and Traders
To: Washington, George



Sir,
Philadelphia 16th May 1793

Sensible that nothing is wanting to the happiness of the People of the United States, but to continue in Peace, under their excellent Laws and Government, the Merchants and Traders of the City of Philadelphia beg leave to express to you the high sense they entertain of the wisdom and goodness which dictated your late Proclamation, declaring the Neutrality to be observed by the United States in the War, wherein several European Powers are now engaged; a War, which however it might serve the interests of their commerce for the time, they, as the friends of all men and of all nations, are bound to deplore.
Impressed too with an opinion, that in an unoffending conduct towards all the world, consists the true policy of America; it is their determination, not only to pay the strictest regard to the Proclamation themselves, but to discountenance in the most pointed manner, any contrary disposition in others; examples of which, they are persuaded, will seldom occur; the Sentiments just expressed, being, as they have the satisfaction to find, the common language of the Citizens of Pensylvania.
